DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
	Claims 1-20 are pending in the instant application.

Priority
	The instant application claims the benefit of foreign priority from Indian Patent Application No. 201921038952, filed on September 26, 2019.

Specification
The disclosure is objected to because of the following informality: in the last paragraph of page 12, it says “…acceptable stabilizers may include may include,…”, when it should say “…acceptable stabilizers may include,…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-17, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ryde et al (U.S. Patent No. 9,345,665 B2, issued on May 24, 2016).
Claim 1 is directed toward a parenteral solution comprising:
Meloxicam,
polyvinylpyrrolidone, and
water.
Claim 1 further specifies that the solution does not contain any cyclodextrin derivative or meglumine.
	As required by claim 1, Ryde teaches the first two elements (meloxicam and polyvinylpyrrolidone, also known as PVP) of Applicants’ claimed invention in Table 2 (the last example):
	
    PNG
    media_image1.png
    31
    233
    media_image1.png
    Greyscale

Ryde also teaches that compositions suitable for parenteral injection may comprise physiologically acceptable sterile aqueous solution, which includes water (See Column 28, lines 13-18). Since Ryde’s example teaches the required elements of the claimed invention and does not contain any cyclodextrin derivative or meglumine, claim 1 is anticipated.
	Claim 2 further limits claim 1 by requiring the solution to not contain any co-solvent. This limitation is met by Ryde’s example in Table 2.
	Claims 3 and 4 further limit claim 1 by requiring the solution to further comprise one or more surfactant and that the surfactant be polysorbate 80. These limitations are met by Tween 80 in Ryde’s example in Table 2. 
	Claim 5 further limits claim 1 by requiring that the solution further comprises one or more pH adjusting agents. This limitation is met since Ryde’s example in Table 2 contains Sodium Phosphate.
	Claim 6 further limits claim 1, wherein the meloxicam is present in a concentration of between about 5 mg/mL and about 50 mg/mL. Since 5 mg/mL and 50 mg/mL translate to weight to weight percentage in water of 0.5% w/w and 5% w/w respectively, this limitation is met by Ryde’s example in Table 2.
	Claim 8 further limits claim 4, wherein the polysorbate 80 is present in a concentration of between about 5mg/mL and about 20 mg/mL. Since 5 mg/mL and 20 mg/mL translate to weight to weight percentage in water of 0.5% w/w and 2% w/w respectively, this limitation is met by Ryde’s example in Table 2.
	Claim 9 further limits claim 1, wherein the solution has a pH of between about 7 and about 10. This limitation is met by Ryde’s example in Table 2.
	With regard to claims 10-16, the cited properties of the claimed solution are considered to be natural, inherent properties of an aqueous solution of meloxicam and polyvinylpyrrolidone such as those taught in Ryde et al. absent factual evidence to the contrary.
	Claim 17 is directed toward a method of treating pain and/or arthritis, comprising administering to a human being in need thereof, a solution via parenteral route, wherein the solution comprises:
meloxicam,
polyvinylpyrrolidone,
polysorbate 80,
sodium chloride,
one or more pH adjusting agents, and
water.
As required by claim 17, Ryde teaches that meloxicam is used as an analgesic and to relieve the symptoms of arthritis (See Column 9, lines 7-11). In addition to the teaching in Ryde’s example in Table 2, which meets the limitations of meloxicam, polyvinylpyrrolidone, polysorbate 80, and pH adjusting agent (Sodium Phosphate), Ryde teaches that compositions for parenteral injection may comprise water as the suitable aqueous carrier and sodium chloride as the isotonic agent (See Column 28, lines 13-32). Accordingly, claim 17 is anticipated.
Claim 20 further limits claim 17, wherein the meloxicam is present from about 7.5 mg to about 60 mg. This limitation is met by Ryde’s example in Table 2.


Claims 1, 3, 6, 9, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al (U.S. Patent Application Publication No. 2020/0360268A1, published on November 19, 2020).
Claim 1 is directed toward a parenteral solution comprising:
Meloxicam,
polyvinylpyrrolidone, and
water.
Claim 1 further specifies that the solution does not contain any cyclodextrin derivative or meglumine.
As required by claim 1, Sun teaches the three elements (meloxicam, polyvinylpyrrolidone, also known as PVP, and water) of Applicants’ claimed invention in Example 1 Table 1:


    PNG
    media_image2.png
    343
    507
    media_image2.png
    Greyscale

Since Sun’s example teaches the required elements of the claimed invention and does not contain any cyclodextrin derivative or meglumine, claim 1 is anticipated.
	Claim 3 further limits claim 1 by requiring the solution to further comprise one or more surfactant. This limitation is met by Sodium deoxycholate in Sun’s Example 1.
	Claim 6 further limits claim 1, wherein the meloxicam is present in a concentration of between about 5 mg/mL and about 50 mg/mL. Since 5 mg/mL and 50 mg/mL translate to weight to volume percentage in water of 0.5% w/v and 5% w/v respectively, this limitation is met by Sun’s Example 1.
	Claim 9 further limits claim 1, wherein the solution has a pH of between about 7 and about 10. As required by claim 9, Sun teaches that the pH of the example solution prepared in Example 1 is 7.02 (See Table 2 on page 3):

    PNG
    media_image3.png
    205
    637
    media_image3.png
    Greyscale

Since Sun’s example teaches the required elements, claim 9 is anticipated.
	Claim 11 further limits claim 1, wherein the solution has an osmolality value of between about 200 mOsm and about 600 mOsm. Sun teaches that the osmotic pressure of the example solution in Table 1 is 302 mOsm/kg. Accordingly, claim 11 is anticipated.
	Claim 12 further limits claim 1, wherein the solution does not contain total impurities more than 3% after storage for 6 months at 25±2 °C temperature and 60±5 %RH. As required by claim 12, Sun teaches that the composition in Example 1 does not contain total impurities more than 3% after storage for 6 months at 25±2 °C temperature and 60±5 %RH in Table 12 on page 6:

	
    PNG
    media_image4.png
    253
    505
    media_image4.png
    Greyscale

Therefore, claim 12 is anticipated.
	With regard to claims 10-16, the cited properties of the claimed solution are considered to be natural, inherent properties of an aqueous solution of meloxicam and polyvinylpyrrolidone such as those taught in Sun et al. absent factual evidence to the contrary.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Principles of Law
"In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant." In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“[I]in a section I03 inquiry, 'the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.’” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278,280 (CCPA 1976).)

Examiner's Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418. This “expansive and flexible approach," id. at 415, is consistent with the Courts' pre-KSR decisions acknowledging that the inquiry "not only permits, but requires, consideration of common knowledge and common sense." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006). As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party's claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ryde et al. as applied to claim 1 above, and further in view of Blakely et al (U.S. Patent No. 9,399,013 B2, issued on July 26, 2016).
Claim 7 further limits claim 1, wherein the polyvinylpyrrolidone is present in a concentration of between about 10 mg/mL and about 100 mg/mL.
The teachings of Ryde were as discussed in the 102 rejection above. Although Ryde teaches all the elements of claim 1, it does not teach the specific range of polyvinylpyrrolidone concentration of claim 7. 
Blakely discloses two aqueous compositions of meloxicam suspension comprising meloxicam, polyvinylpyrrolidone (PVP), and water in Table 1 (See Example 1 under Column 5): 


    PNG
    media_image5.png
    261
    496
    media_image5.png
    Greyscale

Claim 7’s limitation of the polyvinylpyrrolidone concentration of between about 10 mg/mL and about 100 mg/mL translate to between about 1% w/v and about 10% w/v. The weight to volume percentages of polyvinylpyrrolidone in both Example 1a and Example 1b meet the limitation of polyvinylpyrrolidone concentration.
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of the references so as to formulate a parenteral solution comprising meloxicam, polyvinylpyrrolidone, and water in the concentrations claimed, as expressly suggested by the combined teachings of the cited prior art.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryde et al. as applied to claim 17 above, and further in view of Sun et al (U.S. Patent Application Publication No. 2020/0360268A1, published on November 19, 2020, with foreign priority date of August 24, 2017) and Bhise et al (U.S. Patent Application Publication No. 2019/0307681A1, published on October 10, 2019, with foreign priority date of April 4, 2018).
	Both claims 18 and 19 depend from claim 17, and claim 18 further limits claim 17, wherein the pain is acute pain, while claim 19 requires that the arthritis is osteoarthritis, rheumatoid arthritis or juvenile pauciarticular and polyarticular rheumatoid arthritis.
	Although Ryde teaches all the elements of claim 17, it does not teach that the pain is acute pain or name the specific types of arthritis as listed in claim 19. 
	Sun teaches that meloxicam is a highly effective non-steroidal anti-inflammatory drug for treating rheumatoid arthritis, osteoarthritis and postoperative pain (See Page 1, Paragraph 2). Bhise teaches that meloxicam is useful in relieving the signs and symptoms of osteoarthritis, rheumatoid arthritis, and acute pain, such as post-surgical pain or postoperative pain (See Page 1, Paragraph 5). 
	Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of the references so as to formulate a method of treating pain and/or arthritis, wherein the pain is acute pain and the arthritis is osteoarthritis, rheumatoid arthritis or juvenile pauciarticular and polyarticular rheumatoid arthritis, as expressly suggested by the combined teachings of the cited prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11, 13, and 16-19 of Patil et al., U.S. Patent No. 11,110,073 B2, issued on September 7, 2021. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claimed render obvious the instant claims.
Patented claims 1-8, 11, 13, and 16-18 are directed to an aqueous solution for parenteral administration comprising diclofenac sodium, polysorbate 80, and polyvinylpyrrolidone, wherein each component is present at a certain concentration. This solution composition further includes one or more pH adjusting agents to keep the pH at a specific range, and is to remain clear after a certain period of time at certain storage conditions and to not contain a certain impurity. Patented claim 19 is directed to a method for treating pain by administering the parenteral solution comprising diclofenac sodium, polyvinylpyrrolidone, and polysorbate 80. 
c, teaches that the diclofenac sodium is a nonsteroidal anti-inflammatory drug (NSAID) that is used to treat rheumatic diseases. It also teaches that diclofenac sodium is poorly water-soluble and that improving water solubility improves the pharmaceutical availability of drugs (See Abstract, Page 721).
The Specification of the instant application reveals that meloxicam is a NSAID used in the treatment of rheumatic diseases (See Background of the Invention, Page 1). It further describes that the suitable NSAID for the composition of the present invention may have low water solubility or be insoluble in water, such as meloxicam (See Detailed Description of the Invention, Page 5).
The claims of the U.S. Patent No. 11,110,073 B2 are not patentably distinct from the claims of the instant application, because they are both directed to an injectable pharmaceutical composition and a method for treating pain by administering the composition comprising a poorly water-soluble NSAID (i.e., diclofenac or meloxicam), polyvinylpyrrolidone, a surfactant (i.e., polysorbate 80), and a pH adjusting agent. Further limitations for the invention include certain concentrations for each component, pH range, and stability requirements under certain storage conditions. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to conclude that the claimed parenteral solution composition of the instant application would have been an obvious variation of the invention defined in the above patented claims. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIE J KWON whose telephone number is (571)272-1816. The examiner can normally be reached Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY LUNDGREN can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.K./Examiner, Art Unit 1629    

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629